PS 8
(8/88)
               Case 1:20-cr-00164-LY Document 31 Filed 03/11/21 Page 1 of 2
                                 UNITED STATES DISTRICT COURT
                                              for the
                                      Western District of Texas



U. S. A. vs.    Steve Lynell Spence, Jr.                     Docket No. 1:20CR00164-001

                        Petition for Action on Conditions of Pretrial Release

         COMES NOW         Evan Cisneros      , U.S. PRETRIAL SERVICES OFFICER, presenting an
official report upon the conduct of defendant Steve Lynell Spence, Jr. who was placed under pretrial
release supervision by the U.S. Magistrate Judge Susan Hightower sitting in the court at Austin , on
the 23rd day of July , 2020 under the following conditions:

See Appearance Bond an Order Setting Conditions of Release dated September 2, 2020:

   RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT AND FOR CAUSE AS
FOLLOWS:

U.S. Pretrial Services alleges the defendant has violated the following condition(s) of his release:

(1) The defendant must not violate federal, state, or local law while on release.

On July 31, 2020, the defendant was arrested by the Austin Police Department in Austin, Texas, for
Evading Arrest/Detention. The defendant was subsequently released on bond in this case. The
defendant is scheduled for a Pretrial Conference in Case Number C-1-CR-20-207405 on April 30, 2021
at 9:00 a.m. in the Travis County Court #9.

(7)(r) The defendant must report as soon as possible, to pretrial services office of supervising officer,
every contact with law enforcement personnel, including arrests, questioning, or traffic stops.

On March 9, 2021, Pretrial Services Officer Evan Cisneros received notification from the U.S. Probation
Office in Austin, Texas, that while conducting their presentence investigation, it was revealed that the
defendant was arrested on July 31, 2020, by the Austin Police Department for Evading Arrest/Detention.
On that same, Pretrial Services Officer Evan Cisneros independently confirmed through obtained court
records from the Travis County Clerks Office that the defendant was arrested on July 31, 2020, for the
alleged offense. During his term of pretrial supervision, the defendant did not report this arrest to the
U.S. Pretrial Services Office. On March 10, 2021, Pretrial Services Officer Evan Cisneros subsequently
contacted the defendant to confront him of the arrest. Upon questioning of the alleged arrest, the
defendant indicated he could not recall or remember being arrested on July 31, 2020, for evading
arrest/detention.

PRAYING THAT THE COURT WILL ORDER: That a Summons be issued for the defendant to be
brought before the court to show just cause why his bond should not be revoked.
             Case 1:20-cr-00164-LY Document 31 Filed 03/11/21
                                             Respectfully         Page 2 of 2
                                                          submitted,


                                                Evan John Cisneros
                                                U.S. Pretrial Services Officer

                                                Place: Austin, Texas
                                                Date: March 11, 2021




               ORDER OF COURT

Considered and ordered this 11th day of March
2021 and ordered filed and made a part of the
records in the above case.


Judge Susan Hightower
U.S. Magistrate Judge
